FILED
                              NOT FOR PUBLICATION                           FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARINEH KARAPETIAN; ARMAN                          No. 11-73309
KARAPETI SOULTANIAN,
                                                   Agency Nos. A079-518-081
               Petitioners,                                    A079-518-082

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Marineh Karapetian and Arman Karapeti Soultanian, natives and citizens of

Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings based on ineffective




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d

672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where they filed the motion seven years after their removal

order became final, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed

within 90 days of final order), and failed to show the due diligence required for

equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable

tolling is available to a petitioner who is prevented from filing because of

deception, fraud or error, and exercised due diligence in discovering such

circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                   11-73309